Opinion issued March 1, 2007 
 
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01149-CR
____________

FRANCISCO MORFIN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 240th District Court 
Fort Bend County, Texas
Trial Court Cause No. 41863



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Francisco Morfin, and signed a final judgment in this case on October 17, 2006. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was November 16, 2006, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).  
	Appellant filed a notice of appeal on November 22, 2006, six  days after the
deadline.  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack. and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).